Citation Nr: 1102846	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-15 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to 38 U.S.C. § 1151 compensation for acquired 
loss of sense of smell (anosmia), claimed as the result of a 
septorhinoplasty procedure performed on June 17, 2002, at the 
Oklahoma City VA Medical Center.

2.  Entitlement to 38 U.S.C. § 1151 compensation for acquired 
loss of sense of taste (ageusia), claimed as the result of a 
septorhinoplasty procedure performed on June 17, 2002, at the 
Oklahoma City VA Medical Center.

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to February 
1964.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C. § 1151 for acquired loss of 
sense of smell (anosmia) and taste (ageusia), claimed as the 
result of a septorhinoplasty procedure performed on June 17, 
2002, at the Oklahoma City VA Medical Center (VAMC) to treat his 
service-connected deviated septum.

For the reason that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if any further action is required on their part.

This case has been advanced on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2010).


REMAND

The Veteran's substantive appeal of the RO's denial of his 
present claim for § 1151 compensation was received by VA in May 
2009, via a VA Form 9, in which he requested to be scheduled for 
a videoconference hearing before the Board, to be held at the RO.  
Pursuant to his request, he was duly notified in correspondence 
dated in December 2010 that he was scheduled for the requested 
hearing, to be held in late January 2011.  Thereafter, the 
Veteran's appeal was received by the Board in late December 2010.  
Afterwards, in early January 2011, several weeks prior to the 
date of the scheduled videoconference hearing, the Veteran 
communicated via telephone with a VA representative at the RO, 
requesting that VA change his hearing from a videoconference 
hearing to an in-person hearing before a traveling Veterans Law 
Judge from the Board, sitting at the RO.  The RO promptly 
forwarded this request to the Board.  The case is thus remanded 
to the RO to accommodate the Veteran's timely request.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

The RO should reschedule the Veteran for 
his requested hearing before a traveling 
Veterans Law Judge from the Board, sitting 
at the RO.  The RO should notify the 
Veteran and his representative of the date 
and time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2010).  After the 
hearing, or if the Veteran fails to report 
for the scheduled hearing or withdraws his 
hearing request, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

